Case 1:16-cv-01688-RMB-JLC Document 239 Filed 12/11/19 Page 1 of 2

MARTIN CLEARWATER & BELL tip

COUNSELORS AT LAW

220 EAST 42ND STREET, NEW YORK, NY 10017-5842
TELEPHONE (212) 697-3122 FACSIMILE (212) 9489-7054
www.mcblaw.com

GREGORY J. RADOMISLI
PARTNER

DIRECT DEAL: (212) 916-0923
E-MAIL: radomg@mebiaw.com

 

BY ECF

Hon. Richard M. Berman

NEW YORK, NY
EAST MEADOW, NY
WHITE PLAINS, NY
ROSELAND, NJ
ROCHESTER, NY
STAMFORD, CT

 

United States District Judge
Daniel Patrick Moynihan United States Courthouse
Courtroom 17B

 

 

 

 

500 Pearl Street ELECTRONICALLY FILED
New York, New York 10007-1312 DOC #. ee:
Re: E.L.A. v. Abbott House _ || DATE FILED: Lenizi7

 

Civil Action No. 16 CV 1688 (RMB) (JLC)
MCB File No. §51-85252

Dear Judge Berman:

We represent the defendant Roslyn Murov, M.D. (“Dr. Murov”) in the above-referenced

matter.

On November 12, 2019, the parties participated in a telephone conference with

Magistrate James L, Cott. Magistrate Cott subsequently issued an Order extending the deadline

for fact discovery to February 14, 2020, and directing the parties to clarify the date by which

expert discovery must be completed, Magistrate Cott also directed the parties to request an

adjournment of the status conference, currently scheduled for January 16, 2020.

On December 9 and December 10, I circulated a proposed schedule for expert discovery

to the other parties. Although only one party affirmatively agreed to the proposed schedule, I

ORs
3732857

 

 
Case 1:16-cv-01688-RMB-JLC Document 239 Filed 12/11/19 Page 2 of 2

December 11, 2019
Page 2

indicated that if I did not receive any objections by today, I would file this letter under the
assumption that all parties agreed with the proposed dates. I have not heard any objections.
Accordingly, if acceptable to the Court, we propose that plaintiff's counsel serve expert
disclosure by March 2, 2020, The defendants will serve expert disclosure by April 1, 2020. The
depositions of plaintiff's experts will be conducted by April 10, 2020, and defendants’ expert
will be deposed by April 30, 2020, The parties request that the Court schedule a conference for
some time thereafter, as all defendants anticipate making motions for summary judgment.
Thank you for Your Honor’s attention to this matter. on
Respectfully submitted,
MARTIN CLEARWATER & BELL LLP
CLT AML
Gregory J. Radomisli (GIR 2670)
ce! BY ECF

All parties

 

Mme Gut onll wrolneto.

 

 

 

 

 

sh car [ Adar Ow ifre[ao

 

ALAS. Gunual ti tle up
Foqut daarevy wd GFF.

SO ORDERED; > a
Date. (EPIC TT Pav thnavrey

Richard M. Berman, U.S.DE.

 

  

 

 

 

«
4

e-
1
*t

3732857 2

 

 
